WATSON, Judge.
On our own motion we note that this appeal was not filed timely. Final judgment was signed granting divorce, custody and alimony on June 23, 1975. Since there was personal service, there was no requirement for notice of judgment. LSA-C.C.P. art. 1913. The delay for applying for a new trial expired seven days thereafter, excluding legal holidays. LSA-C.C.P. art. 1974. The motion for appeal was made and granted on August 8, 1975, long after the 30-day period for an appeal in a case involving a divorce, custody or alimony had expired. LSA-C.C.P. arts. 3942 and 3943.
Therefore, the appeal is dismissed as not being filed timely.
Although the appeal is dismissed, we direct the attention of counsel and the trial court to the provisions of LSA-C.C.P. art. 1703.
Costs, insofar as they are taxable in a pauper case, are assessed against appellant, Leon A. Thibodeaux.
Dismissed.